United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-51263
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS ANGEL MURILLO-PAYAN,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 2:01-CR-319-2-AML
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Luis Angel Murillo-Payan, federal prisoner # 18272-180,

appeals the district court’s denial of his request for mandamus

relief.   Specifically, Murillo-Payan argues that by failing to

designate the State Prison System in Oklahoma as the place of

confinement for service of his federal sentence, the Bureau of

Prisons (BOP) has essentially rendered his federal and state

sentences consecutive rather than concurrent, in violation of his




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51263
                                 -2-

plea agreement, the district court’s judgment, and the Fifth

Amendment.

     Murillo-Payan has failed to establish a clear and

indisputable right to mandamus relief.     The extraordinary remedy

of mandamus is not available to review the discretionary acts of

officials.    Giddings v. Chandler, 979 F.2d 1104, 1108 (5th Cir.

1992).   Although the Attorney General, through the BOP, has

discretion to designate a state facility as the place in which a

federal prisoner serves his sentence, the prisoner has no

constitutional right to placement in a particular facility.     See

18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d
1375, 1376 (5th Cir. 1973).   Although the district court may

recommend the place of imprisonment, the district court’s

recommendation is not binding on the BOP.     See 18 U.S.C.

§ 3621(b)(4); United States v. Voda, 994 F.2d 149, 151-52 (5th

Cir. 1993).   Moreover, contrary to Murillo-Payan’s contention,

the plea agreement contained no promise that his federal sentence

would be ordered to run concurrently with his previously imposed

state sentence.

     Finally, Murillo-Payan may seek administrative relief from

the BOP and, if denied, pursue habeas corpus relief pursuant to

28 U.S.C. § 2241.    See Rourke v. Thompson, 11 F.3d 47, 49 (5th

Cir. 1993).   Therefore, Murillo-Payan has a remedy available to

him and the district court did not err by denying his request for
                           No. 04-51263
                                -3-

mandamus relief.   See In re Willy, 831 F.2d 545, 549 (5th Cir.

1987), aff’d, 503 U.S. 131 (1992).

     Accordingly, the district court’s judgment is AFFIRMED.